Case 3:19-cr-00014 Document 1 Filed 01/09/19 Page 1 of 2 PagelD # 1

UNITED STATES DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF WEST VIRGINI
CHARLESTON GRAND JURY 2018-1

 

FILE

 

 

JANUARY 8, 2019 SESSION

N -9 2019

 

 

 

 

UNITED STATES OF AMERICA
v. CRIMINAL NO. 5 IGF-OCNY
8 U.S.C. § 1326(a)

CARLOS RODRIGUEZ-DIAZ

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about October 5, 2014, defendant CARLOS RODRIGUEZ-
DIAZ, an alien, was found at or near Douglas, Arizona, and was
subsequently removed from the United States to Mexico on or about
October 7, 2014.

2. On or about January 12, 2015, defendant CARLOS
RODRIGUEZ-DIAZ, an alien, was found at or near Montgomery, Alabama,
and was subsequently removed from the United States to Mexico on
or about February 5, 2015.

3. On or about February 12, 2018, defendant CARLOS
RODRIGUEZ-DIAZ, an alien, was found at or near Chula Vista,
California, and was subsequently removed from the United States to

Mexico on or about February 14, 2018.

 
Case 3:19-cr-00014 Document 1 Filed 01/09/19 Page 2 of 2 PagelD #: 2

4, On or about December 19, 2018, at or near Hurricane,
Putnam County, West Virginia, and within the Southern District of
West Virginia and elsewhere, defendant CARLOS RODRIGUEZ-DIAZ, an
alien, was subsequently found in the United States after having
been removed from the United States, and had not obtained the
express consent of the Secretary of Homeland Security to reapply

for admission to the United States.

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

py: oe 2D Zles,
ERIK S. GOES
Assistant United States Attorney
